Citation Nr: 0312581	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



REMAND

The veteran had active military service from December 1962 to 
December 1965, and active duty for training from April 26, 
1986, to May 10, 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  On an August 1999 VA Form 
9, the veteran indicated that he wanted to testify before a 
Board member (i.e., Veterans Law Judge) at the RO.  After two 
hearing dates were scheduled, the veteran ultimately failed 
to appear for a hearing scheduled to take place on April 14, 
2003.  In a statement received by the RO on April 16, 2003, 
the veteran submitted a motion to have another hearing 
scheduled for good cause (illness).  Good cause for failure 
to report to the April 2003 hearing having been shown, this 
motion is granted by the undersigned Veterans Law Judge.  
Therefore, the veteran should be rescheduled for a Board 
hearing at the RO.  

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


